Citation Nr: 1014844	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-36 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  

In January 2010, the Veteran filed a claim for entitlement to 
service connection for throat cancer.  However, that claim 
has not been adjudicated by the RO.  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the 
RO for appropriate action.

The Veteran submitted additional evidence to the Board in 
March 2010 without a waiver of RO consideration, which 
includes his own statement, a November 2009 letter from the 
Defense Threat Reduction Agency, a January 2010 letter from 
the Defense Threat Reduction Agency, and statement construed 
by the Board as an informal claim for entitlement to service 
connection for throat cancer.  This evidence was not of 
record at the time of the RO's December 2009 supplemental 
statement of the case, and thus has not been considered by 
the RO.  Review of the evidence submitted in March 2010 
reveals that it is not pertinent to the Veteran's claim of 
entitlement to service connection for tinnitus; the evidence 
speaks solely to the Veteran's participation in Operation 
TEAPOT and radiation doses for his claim for service 
connection for throat cancer.  The evidence has no bearing on 
his claim for tinnitus, and thus is not evidence pertinent to 
the current claim on appeal.  See 38 C.F.R. § 20.1304(c) 
(2009) ("Evidence is not pertinent if it does not relate to 
or have a bearing on the appellate issue or issues.").  For 
this reason, the absence of a waiver as to such evidence and 
argument does not prejudice the Veteran in this case, and the 
Board will proceed to adjudicate this appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The competent medical evidence of record demonstrates that 
tinnitus is not related to military service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to 
service connection for tinnitus, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to the initial adjudication of the 
Veteran's claim, a May 2005 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the May 2005 letter did not notify the 
Veteran of effective dates or the assignment of disability 
evaluations, there is no prejudice to the Veteran because the 
preponderance of the evidence is against service connection 
for tinnitus.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 
881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders 
v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's service treatment records and VA 
medical treatment records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In addition, the RO requested the 
Veteran's Social Security Administration (SSA) records.  
However, a July 2007 response from the SSA reveals that the 
Veteran's records were destroyed.  Id.  The Board 
acknowledges that the Veteran has reported that he underwent 
private medical treatment for his tinnitus.  Specifically, in 
a November 2006 statement, the Veteran reported that his only 
hearing examination was in 2006, and that he would forward 
those records to VA.  No such records were ever received.  
Moreover, in a February 2007 statement, the RO requested that 
the Veteran either submit the records referred to in the 
November 2006 statement or provide the necessary information 
to allow the RO to obtain the records.  However, the Veteran 
did not respond to the RO's letter.  In August 2007, the 
Veteran reported that his civilian medical records were 
provided to the RO in the 1980's.  However, there is no 
indication in the Veteran's claims file that any such records 
were submitted.  While additional medical evidence pertaining 
to the Veteran's reported treatment for tinnitus may have 
been beneficial to the Veteran's claim, further development 
of this matter is not possible without the requested 
assistance of the Veteran.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (holding that the duty to assist is not 
always a one-way street, and that the veteran cannot 
passively wait for help where he may or should have 
information that is essential in obtaining evidence). 

The Veteran was provided with a VA examination in October 
2009 with regard to his claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006).  The Veteran has not indicated that he found 
the October 2009 VA examination to be inadequate.  In 
addition, the Board finds that the October 2009 VA 
examination is more than adequate, as it was based on a 
review of the Veteran's claims file, an interview with the 
Veteran, and a physical examination of the Veteran.  Also, 
the October 2009 VA examiner provided supporting rationale 
for the conclusion that the Veteran's current tinnitus is not 
related to service.  38 C.F.R. § 3.159(c)(4); Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Finally, there is 
no indication in the record that additional evidence relevant 
to the issue being decided herein is available and not part 
of the record.  See Pelegrini, 18 Vet. App. at 112.  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Veteran alleges that he is entitled to service connection 
for tinnitus.  He contends that he was exposed to acoustic 
trauma during service.  He also stated that he has 
experienced ringing in both of his ears from 1955 through the 
present.

The Veteran's service treatment records are negative for any 
complaints of or treatment for tinnitus.  The Veteran's 
February 1953 entrance examination indicates that his ears 
were normal.  Whispered voice testing revealed findings of 
15/15, bilaterally.  In a report of medical history, 
completed at that time, the Veteran denied ear, nose, and 
throat trouble.  The Veteran's January 1956 separation 
examination also shows that his ears were normal.  Whispered 
voice testing revealed findings of 15/15, bilaterally.  The 
Veteran's service personnel records reflect that his military 
occupational specialty (MOS) was 0331, which was described as 
a Proof Tech Helper.  The Veteran submitted a list of MOS 
codes for the United States Marine Corps from the Vietnam 
era, which indicates that a MOS number of 0331 corresponds 
with machine gunner.

The Veteran submitted lay statements in support of his 
contention that he currently has tinnitus which is related to 
active duty service.  In November 2006, the Veteran's son 
submitted a statement in support of the Veteran's claim.  The 
Veteran's son reported that the Veteran told him of "being 
shelled by the North Koreans and Chinese and how the ground 
shook because of the impact with loud deafening sounds of 
explosions."  The Veteran's son also indicated that the 
Veteran told him that he saw three atomic bombs detonate - 
two which were above ground, and one underground.  That same 
month, the Veteran's daughter submitted a statement in 
support of the claim.  She noted that the Veteran always had 
poor hearing.  In a January 2007 statement, the Veteran's son 
reported that the Veteran had difficulty hearing as long as 
he could remember, that the Veteran is a loud talker, and 
that the Veteran has had a long struggle with his hearing 
problem.

VA treatment records from October 2006 through October 2009 
are silent as to any complaints of or treatment for tinnitus.  
An October 2006 treatment record reflects that the Veteran 
wore bilateral hearing aids, and that he denied ear discharge 
or vertigo.  Physical examination of the ears was normal.  VA 
treatment records from June 2007 through September 2007 show 
that the Veteran requested an audiology consultation because 
his hearing aids were not working well.  However, the Veteran 
did not respond to a letter for a one-time opportunity to 
obtain audiological care.

In October 2009, the Veteran underwent a VA audiological 
examination.  The report notes the Veteran's complaints of 
tinnitus.  The Veteran also reported that his tinnitus began 
during service while walking through an atomic bomb site.  He 
described inservice noise exposure including shooting guns 
and atomic bomb explosions.  He also stated that he had post-
service occupational noise exposure from working in a machine 
shop.  The VA examiner found that tinnitus was present in 
both ears.  After reviewing the Veteran's claims file, 
conducting an examination of the Veteran, and performing an 
interview of the Veteran, the VA examiner opined that the 
Veteran's tinnitus was "less likely as not caused by 
military noise exposure versus occupational noise exposure 
and presbycusus (sic)."  The examiner explained that the 
opinion was based on a lack of evidence of tinnitus in the 
claims file and evidence of post-service occupational noise 
exposure as a machinist.  Based on these factors, the VA 
examiner concluded that the "tinnitus symptoms are less 
likely as not caused by military noise exposure versus other 
causes such as presbycusis and occupational noise exposure."

After a thorough review of the evidence of record, the Board 
concludes that service connection for tinnitus is not 
warranted.  The October 2009 VA examination reflects a 
current diagnosis of tinnitus.  See Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  Although the Veteran's service 
treatment records are negative for any evidence that his 
tinnitus began during service, the Veteran reported that he 
was exposed to loud noise from shooting guns during service.  
In support of his contention that he had noise exposure from 
shooting guns, he submitted evidence indicating that his MOS 
was a machine gunner, and not a proof tech helper, which 
corroborates his reports of having been exposed to noise 
during service.  See Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the 
Board must determine whether lay evidence is credible due to 
possible bias, conflicting statements, and the lack of 
contemporaneous medical evidence, although that alone may not 
bar a claim for service connection); Layno v. Brown, 6 Vet. 
App. at 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  
Thus, the Board accepts the Veteran's lay statements as 
credible evidence that he had noise exposure during service.  

However, the remaining evidence of record does not support a 
nexus between the Veteran's inservice noise exposure and 
tinnitus.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability).  The first evidence of record showing complaints 
of or treatment for tinnitus was in the Veteran's April 2005 
claim form, over 49 years after service discharge.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  

Importantly, after consideration of the Veteran's claims 
file, conducting an interview of the Veteran, and performing 
a physical examination, the October 2009 VA examiner 
concluded that the Veteran's tinnitus was "less likely as 
not caused by military noise exposure versus other causes 
such as presbycusis and occupational noise exposure."  The 
Board acknowledges the Veteran's statements that he had 
tinnitus since service discharge; however, the more probative 
medical evidence indicates that the Veteran's tinnitus is not 
related to service.  Layno, 6 Vet. App. at 469-70.  Although 
the Veteran's statements are competent evidence as to what he 
observed, he is not competent to establish medical etiology.  
See Barr, 21 Vet. App. at 307 (noting that lay testimony is 
competent to establish observable symptomatology but not 
competent to establish medical etiology or render medical 
opinions).  In addition, the October 2009 VA examiner 
reviewed all the evidence of record, to include the Veteran's 
statements of continuity of symptomatology since service 
discharge, and based on that review, the clinical findings of 
the examination, and a review of the evidence in the claims 
file, concluded that the Veteran's tinnitus was not related 
to service, given his post-service occupational noise 
exposure and presbycusis.  See Barr, 21 Vet. App. at 307 
(noting that lay testimony is competent to establish 
observable symptomatology but not competent to establish 
medical etiology or render medical opinions).  In this, and 
in other cases, only independent medical evidence may be 
considered to support Board findings.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

Thus, the evidence of record does not corroborate the 
Veteran's lay statement that he has had tinnitus since 
service discharge.  Accordingly, in the absence of medical 
evidence that the Veteran has tinnitus related to active 
military service, service connection is not warranted.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (noting that 
the question of whether a diagnosed disability is 
etiologically related to active service requires competent 
medical evidence).  

As there is no competent medical evidence providing the 
required nexus between military service and tinnitus, service 
connection is not warranted.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the Veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


